                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                              ORLANDO DIVISION

JAMIE RAUL SANCHEZ,

      Plaintiff,

v.                                                    Case No. 6:20-cv-285-Orl-37LRH

ORLANDO POLICE DEPARTMENT;
and ORANGE COUNTY PUBLIC
LIBRARY,

      Defendants.
_____________________________________

                                        ORDER

      Plaintiff, proceeding pro se, sued Defendants under 42 U.S.C. § 1983 for violations

of his First and Fourteenth Amendment rights under the U.S. Constitution. (Doc. 1

(“Complaint”).) With the Complaint, Plaintiff moved to proceed in forma pauperis. (Doc. 2

(“IFP Motion”).) On referral, U.S. Magistrate Judge Leslie R. Hoffman recommends

denying the IFP Motion, dismissing the Complaint for failure to adequately state a claim,

and permitting Plaintiff to file an amended complaint and renewed motion to proceed in

forma pauperis. (Doc. 3 (“R&R”).)

      Plaintiff did not object to the R&R, and the time for doing so has now passed. As

such, the Court has examined the R&R only for clear error. See Wiand v. Wells Fargo Bank,

N.A., No. 8:12-cv-557-T-27EAJ, 2016 WL 355490, at *1 (M.D. Fla. Jan. 28, 2016); see also

Macort v. Prem, Inc., 208 F. App’x 781, 784 (11th Cir. 2006). Finding no such error, the




                                           -1-
Court concludes that the R&R is due to be adopted in its entirety.1

       Accordingly, it is ORDERED AND ADJUDGED:

       1.     U.S. Magistrate Judge Leslie R. Hoffman’s Report and Recommendation

              (Doc. 3) is ADOPTED, CONFIRMED, and made a part of this Order.

       2.     Plaintiff’s Application to Proceed in District Court Without Prepaying Fees

              or Costs (Doc. 2) is DENIED WITHOUT PREJUDICE.

       3.     Plaintiff’s Complaint for Violation of Civil Rights (Doc. 1) is DISMISSED

              WITHOUT PREJUDICE.

       4.     On or before Monday, March 23, 2020, Plaintiff may file an amended

              complaint correcting the deficiencies identified in the R&R (Doc. 3) and a

              renewed motion to proceed in forma pauperis. Failure to timely file may

              result in closure of this action without further notice

       DONE AND ORDERED in Chambers in Orlando, Florida, on March 10, 2020.




       1The R&R advises Plaintiff on what he must allege in his amended complaint and
directs Plaintiff to the Court’s website for information and resources for parties
proceeding without a lawyer. (Doc. 3, p. 5.) Plaintiff is further advised that he should also
take advantage of the in-person legal information program, which is provided free of
charge and administered every Tuesday from 11:00 a.m. to 12:30 p.m. at the George C.
Young U.S. Courthouse, 401 W. Central Blvd., Orlando, Florida 32801. Contact
information is on the Court’s website.
                                             -2-
Copies to:
Pro Se Party




               -3-
